Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 1 of 23




           EXHIBIT C
            Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 2 of 23


                                    UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------------- X

HARTFORD FIRE INSURANCE CO. a/s/o
Klearwall Industries, Inc.,                                        Civil Action No. 18-00121

v.
                                                                    Amended
MAERSK LINE, a division of the A.P. Moller –                       NOTICE TO TAKE
Maersk Group, ALBATRANS, INC.                                 :    DEPOSITION UPON
SAPSAN, LLC and XYZ Corp.,                                          ORAL EXAMINATION OF
                                                              :    YULIAN NILSEN
                          Defendants.
                                                              x
To:    Justin M. Heilig, Esq.
       Teresa H. Dooley, Esq.
       HILL RIVKINS LLP
       45 Broadway, Suite 1500
       New York, New York 10006
       Attorneys for Defendant, Sapsan, LLC

        PLEASE TAKE NOTICE that, in accordance with Fed. R. Civ. P. 30(b) and the Rules of

Court, testimony will be taken by deposition upon oral examination before a person authorized

by the laws of the State of New Jersey to administer oaths, on Tuesday, February 12, 2019, 10:00

a.m., at the law office of HILL RIVKINS, LLC, 102 South Broadway, South Amboy, New Jersey

08879, with respect to the limited subject matter of personal jurisdiction over Defendant, Sapsan

LLC contacts with the State of New York, and all matters relevant thereto, at which time and place

you will please produce the following persons whose testimony is to be taken:

                                       YULIAN NILSEN,
                       Owner and Managing Member of Defendant, Sapsan, LLC

        TAKE FURTHER NOTICE, that at the same time and place, defendant is required to

bring with him the documents listed below:

 1.       Any and all reports, records, or other documents, for the years 2017 and 2018, that Defendant,
          Sapsan, LLC (“Sapsan”) has filed with, or received from, the New York State Department of
          Taxation and Finance in connection with or related to the New York Highway Use Tax (HUT)
          program.
          Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 3 of 23




 2.      Any and all reports, records, or other documents, for the years 2017 and 2018, that Defendant,
         Sapsan, LLC (“Sapsan”) has filed with, or received from, any department or agency of the State
         of New York other than the New York State Department of Taxation and Finance.

 3.      Any written contract, agreement, pricing sheet, or rate sheet between Sapsan and
         Defendant, Albatrans, Inc., (“Albatrans”).

 4.      Any written contract, agreement, pricing sheet, or rate sheet between Sapsan and
         Plaintiff’s insured, Klearwall Industries, LLC (“Klearwall”).

 5.      All emails either to or from Sapsan involving or relating to the pick-up and delivery of
         shipments on behalf of Albatrans and/or Klearwall for the years 2017 and 2018.

 6.      All freight invoices or freight bills issued to Albatrans for the years 2017 and 2018.

 7.      All checks or other documents reflecting payments that Sapsan received from Albatrans.

 8.      All bills of lading for shipments transported by Sapsan on behalf of Albatrans and/or
         Kleerwall for the years 2017 and 2018.

 9.      A list of all Sapsan’s customers and vendors located in the State of New York.

 10.     Copy of Uniform Intermodal Interchange and Facilities Agreement(s) (UIIA) with defendant,
         Maersk and any other steamship line.

 11.     Copy of any agreements with Maersk or other steamship lines.

 12.     Copies of all checks received or paid by Sapsan to or from Maersk or other steamship lines.


Dated: February 4, 2019                           /s/ Gerard F. Smith
                                              Gerard F. Smith, Esq.
                                              PEZOLD SMITH HIRSCHMANN & SELVAGGIO, LLC
                                              One Broadway, Suite 201
                                              Denville, New Jersey 07834
                                              973-586-6700
                                              Attorneys for Plaintiff
cc:    James L. Ross, Esq.
       Attorney for Defendant, Maersk
       Andrew R. Spector, Esq./Troy Geisser, Esq.
       Attorneys for Defendant, Albatrans

       Gilmartin Court Reporting
Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 4 of 23




           EXHIBIT D
        Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 5 of 23



JUSTIN M. HEILIG
TERESA H. DOOLEY
HILL RIVKINS LLP
45 Broadway, Suite 1500
New York, NY 10006
Tel: (212) 669-0600
Fax: (212) 669-0698
Attorneys for Defendant Sapsan LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HARTFORD FIRE INSURANCE CO.
 a/s/o Klearwall Industries, Inc.,
                                                           Case No. 18-cv-00121-PKC
                    Plaintiff,

     - against -

 MAERSK LINE, a division of the A.P.
 Moller-Maersk Group, ALBATRANS INC.,
 SAPSAN LLC, and XYZ CORP.,

                    Defendants.


                             SAPSAN’S RESPONSES TO
                        DOCUMENT REQUESTS IN PLAINTIFF’S
                         AMENDED NOTICE OF DEPOSITION

        Defendant Sapsan LLC (“Sapsan”), by and through its attorneys Hill Rivkins LLP, hereby
responds to the document requests contained in Plaintiff’s Amended Notice to Take Deposition of
Yulian Nilsen dated February 4, 2019, pursuant to Rule 34 of the Federal Rules of Civil Procedure,
as follows:

                                        DEFINITIONS

1.      The term “Maersk” shall mean defendant Maersk Line A/S, improperly sued herein as
“Maersk Line, a division of the A.P. Moller-Maersk Group.”

2.      The term “Albatrans” shall mean defendant Albatrans Inc.




                                                1
        Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 6 of 23



3.     The term “Plaintiff” shall mean plaintiff Hartford Fire Insurance Co., the alleged subrogee
of Klearwall Industries, Inc.

4.     The term “Klearwall” shall mean Klearwall Industries, Inc., Plaintiff’s alleged subrogor.

5.     The term “Shipments” shall mean the transportation of ocean shipping containers MSKU
4769869 and MSKU 4746610 and their contents, if any, by motor carriage from Newark, New
Jersey to Stratford, Connecticut on or about March 2 and 3, 2017.

                                         RESPONSES

1.     Any and all reports, records, or other documents, for the years 2017 and 2018, that
Defendant, Sapsan, LLC (“Sapsan”) has filed with, or received from, the New York State
Department of Taxation and Finance in connection with or related to the New York Highway Use
Tax (“HUT”) program.

       Response: Sapsan objects to this request as vague and ambiguous, given that it does not
       identify the particular documents sought by Plaintiff nor the particular departments or
       agencies covered by the request. Sapsan further objects to this request as overly broad,
       unduly burdensome, vexatious, and disproportional to the needs of the case pursuant to
       Rule 26(b)(1), particularly as any benefit of the proposed discovery would be far
       outweighed by the burden and expense that would be imposed on a small company like
       Sapsan. Sapsan further objects to this request as a wasteful fishing expedition that seeks
       irrelevant information under either the Goodyear-Daimler standard for general jurisdiction
       or the C.P.L.R. 302(a) standards for long-arm jurisdiction. Subject to the foregoing
       objections, please see the attached documents, Bates nos. SAP 000001 - 000018.



2.     Any and all reports, records, or other documents, for the years 2017 and 2018, that
Defendant, Sapsan, LLC (“Sapsan”) has filed with, or received from, any department or agency of
the State of New York other than the New York State Department of Taxation and Finance.

       Response: Sapsan objects to this request as vague and ambiguous, given that it does not
       identify the particular documents sought by Plaintiff nor the particular departments or


                                                2
       Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 7 of 23



       agencies covered by the request. Sapsan further objects to this request as overly broad,
       unduly burdensome, vexatious, and disproportional to the needs of the case pursuant to
       Rule 26(b)(1), particularly as any benefit of the proposed discovery would be far
       outweighed by the burden and expense that would be imposed on a small company like
       Sapsan. Sapsan further objects to this request as a wasteful fishing expedition that seeks
       irrelevant information under either the Goodyear-Daimler standard for general jurisdiction
       or the C.P.L.R. 302(a) standards for long-arm jurisdiction. Subject to the foregoing
       objections, Sapsan states that it does not possess any documents responsive to this request.



3.     Any written contract, agreement, pricing sheet, or rate sheet between Sapsan and
Defendant, Albatrans, Inc. (“Albatrans”).

       Response:     Sapsan objects to this request as vague, ambiguous, and overly broad,
       particularly as it is not limited in time or scope. Subject to the foregoing objections, please
       see the attached documents, including but not limited to Bates nos. SAP 000024, 000026,
       000041, 000043, 000094, 000112 – 000114, etc.



4.     Any written contract, agreement, pricing sheet, or rate sheet between Sapsan and Plaintiff’s
insured, Klearwall Industries, LLC (“Klearwall”).

       Response:     Sapsan objects to this request as vague, ambiguous, and overly broad,
       particularly as it is not limited in time or scope. Subject to the foregoing objections, Sapsan
       states that it does not possess any documents responsive to this request.



5.     All emails either to or from Sapsan involving or relating to the pick-up and delivery of
shipments on behalf of Albatrans and/or Klearwall for the years 2017 and 2018.

       Response: Sapsan objects to this request as overly broad, unduly burdensome, vexatious,
       and disproportional to the needs of the case pursuant to Rule 26(b)(1), particularly as it is
       not limited in time or scope, and any benefit of the proposed discovery would be far
       outweighed by the burden and expense that would be imposed on a small company like


                                                 3
       Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 8 of 23



       Sapsan. Sapsan further objects to this request as a wasteful fishing expedition that seeks
       irrelevant information under either the Goodyear-Daimler standard for general jurisdiction
       or the C.P.L.R. 302(a) standards for long-arm jurisdiction. Subject to the foregoing
       objections, please see the attached documents, including but not limited to Bates nos. SAP
       000020 – 000549, etc.



6.     All freight invoices or freight bills issued to Albatrans for the years 2017 and 2018.

       Response: Sapsan objects to this request as overly broad, unduly burdensome, vexatious,
       and disproportional to the needs of the case pursuant to Rule 26(b)(1), particularly as it is
       not limited in time or scope, and any benefit of the proposed discovery would be far
       outweighed by the burden and expense that would be imposed on a small company like
       Sapsan. Sapsan further objects to this request as a wasteful fishing expedition that seeks
       irrelevant information under either the Goodyear-Daimler standard for general jurisdiction
       or the C.P.L.R. 302(a) standards for long-arm jurisdiction. Subject to the foregoing
       objections, please see the attached documents, including but not limited to Bates nos. SAP
       000180 – 000279, etc.



7.     All checks or other documents reflecting payments that Sapsan received from Albatrans.

       Response: Sapsan objects to this request as overly broad, unduly burdensome, vexatious,
       and disproportional to the needs of the case pursuant to Rule 26(b)(1), particularly as it is
       not limited in time or scope, and any benefit of the proposed discovery would be far
       outweighed by the burden and expense that would be imposed on a small company like
       Sapsan. Sapsan further objects to this request as a wasteful fishing expedition that seeks
       irrelevant information under either the Goodyear-Daimler standard for general jurisdiction
       or the C.P.L.R. 302(a) standards for long-arm jurisdiction. Subject to the foregoing
       objections, Sapsan incorporates its response to Request No. 6 herein.



8.     All bills of lading for shipments transported by Sapsan on behalf of Albatrans and/or
Kleerwall [sic] for the years 2017 and 2018.

                                                 4
       Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 9 of 23




       Response: Sapsan objects to this request as overly broad, unduly burdensome, vexatious,
       and disproportional to the needs of the case pursuant to Rule 26(b)(1), particularly as any
       benefit of the proposed discovery would be far outweighed by the burden and expense that
       would be imposed on a small company like Sapsan. Sapsan further objects to this request
       as a wasteful fishing expedition that seeks irrelevant information under either the
       Goodyear-Daimler standard for general jurisdiction or the C.P.L.R. 302(a) standards for
       long-arm jurisdiction. Subject to the foregoing objections, Sapsan states that it does not
       possess any documents responsive to this request.



9.     A list of all [of] Sapsan’s customers and vendors located in the State of New York.

       Response: Sapsan objects to this request as an interrogatory improperly phrased as a
       request for the production of a document. Sapsan has no obligation under the Federal Rules
       of Civil Procedure to create documents or undertake a work product exercise for the benefit
       of Plaintiff. Sapsan further objects to this request as overly broad, unduly burdensome,
       vexatious, and disproportional to the needs of the case pursuant to Rule 26(b)(1),
       particularly as it is not limited in time or scope, and any benefit of the proposed discovery
       would be far outweighed by the burden and expense that would be imposed on a small
       company like Sapsan.      Sapsan further objects to this request as a wasteful fishing
       expedition that seeks irrelevant information under either the Goodyear-Daimler standard
       for general jurisdiction or the C.P.L.R. 302(a) standards for long-arm jurisdiction. Subject
       to the foregoing objections, Sapsan identifies defendant Albatrans’ New York office, BNX
       Shipping, Inc., and K International Transport Co., Inc.



10.    Copy of Uniform Intermodal Interchange and Facilities Agreement(s) (“UILA”) with
defendant, Maersk and any other steamship line.

       Response: Sapsan objects to this request as it is neither limited nor relevant to the issue
       of personal jurisdiction and therefore is prohibited by the Court’s January 22, 2019 Order.
       Sapsan further objects to this request as a wasteful fishing expedition that seeks irrelevant


                                                 5
      Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 10 of 23



      information under either the Goodyear-Daimler standard for general jurisdiction or the
      C.P.L.R. 302(a) standards for long-arm jurisdiction. Sapsan further objects to this request
      as the UIIA is an industry-wide contract with over 7,600 signatories participating in a trade
      association program administered by the Intermodal Association of North America
      (“IANA”); it is not a standalone contract between a particular motor carrier and a steamship
      line. See, e.g., CMA-CGM (America), Inc. v. Empire Truck Lines, Inc., 416 S.W.3d 495,
      514 n. 5 (Tex. App.—Houston [1st Dist.] 2013, pet. denied) (acknowledging that the UIIA
      is a contract of adhesion and that “virtually all of the [equipment] interchange domestically
      in North America is done pursuant to the UIIA.”). Sapsan further objects to this request
      pursuant to Rule 26(b)(2)(C)(i) insofar as the UIIA is publicly available and can be
      obtained by Plaintiff from the IANA website at: https://www.uiia.org. Subject to the
      foregoing objections, please see the attached document, Bates no. SAP 000019.



11.   Copy of any agreement with Maersk or other steamship lines.

      Response: Sapsan objects to this request as it is neither limited nor relevant to the issue
      of personal jurisdiction and therefore is prohibited by the Court’s January 22, 2019 Order.
      Sapsan further objects to this request as overly broad, unduly burdensome, vexatious, and
      disproportional to the needs of the case pursuant to Rule 26(b)(1), particularly as it is not
      limited in time or scope, and any benefit of the proposed discovery would be far
      outweighed by the burden and expense that would be imposed on a small company like
      Sapsan. Subject to the foregoing objections, as well as its response to Request No. 10,
      Sapsan states that it does not possess any documents relating to the Shipments that are
      responsive to this request.



12.   Copies of all checks received or paid by Sapsan to or from Maersk or other steamship lines.

      Response: Sapsan objects to this request as it is neither limited nor relevant to the issue
      of personal jurisdiction and therefore is prohibited by the Court’s January 22, 2019 Order.
      Sapsan further objects to this request as overly broad, unduly burdensome, vexatious, and
      disproportional to the needs of the case pursuant to Rule 26(b)(1), particularly as it is not


                                                6
      Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 11 of 23



      limited in time or scope, and any benefit of the proposed discovery would be far
      outweighed by the burden and expense that would be imposed on a small company like
      Sapsan. Subject to the foregoing objections, states that it does not possess any documents
      relating to the Shipments responsive to this request.




Dated: February 15, 2019
                                                    HILL RIVKINS LLP, Attorneys for
                                                    Defendant Sapsan LLC

                                                    By: /s/   Justin M. Heilig                .
                                                    Justin M. Heilig
                                                    Teresa H. Dooley
                                                    45 Broadway, Suite 1500
                                                    New York, NY 10006
                                                    Tel: (212) 669-0600
                                                    Email: jheilig@hillrivkins.com
                                                    Email: tdooley@hillrivkins.com




                                               7
Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 12 of 23




            EXHIBIT E
                Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 13 of 23


Teresa H. Dooley

From:                            yulian nilsen <sapsanllc@hotmail.com>
Sent:                            Monday, February 11, 2019 5:58 PM
To:                              Teresa H. Dooley
Subject:                         Fw: Ref H42809/ invoice attached
Attachments:                     Scan.pdf




From: yulian nilsen <sapsanllc@hotmail.com>
Sent: Friday, October 13, 2017 1:54 PM
To: t.leone@albatrans.com; Stacey Kuchcicki ‐ Albatrans New York
Subject: Ref H42809/ invoice attached


Please confirm receipt.
Prompt payment is greatly appreciated.


Regards,
Julian Nilsen
Sapsan LLC
201‐438‐7322




                                                         1

                                                                               SAP 000213
Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 14 of 23




                                                               SAP 000214
Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 15 of 23




                                                               SAP 000215
Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 16 of 23




            EXHIBIT F
                Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 17 of 23


Teresa H. Dooley

From:                           yulian nilsen <sapsanllc@hotmail.com>
Sent:                           Monday, February 11, 2019 5:16 PM
To:                             Teresa H. Dooley
Subject:                        Fw: Ref H36615/ invoice attached
Attachments:                    Scan.pdf




From: yulian nilsen <sapsanllc@hotmail.com>
Sent: Friday, April 14, 2017 6:14 PM
To: t.leone@albatrans.com; Onuma Boonchim ‐ Albatrans Inc. New York
Subject: Ref H36615/ invoice attached

Please confirm receipt.
Prompt payment is greatly appreciated.

Regards,
Julian Nilsen
Sapsan LLC
201‐438‐7322




                                                       1

                                                                               SAP 000348
Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 18 of 23




                                                               SAP 000349
Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 19 of 23




                                                               SAP 000350
Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 20 of 23




           EXHIBIT G
                Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 21 of 23


Teresa H. Dooley

From:                            yulian nilsen <sapsanllc@hotmail.com>
Sent:                            Monday, February 11, 2019 5:06 PM
To:                              Teresa H. Dooley
Subject:                         Fw: Ref H33077/ invoice attached
Attachments:                     Image.PDF; Image0001.PDF




From: yulian nilsen <sapsanllc@hotmail.com>
Sent: Sunday, January 22, 2017 11:16 PM
To: Becky Chen ‐ Albatrans Inc. New York; t.leone@albatrans.com
Subject: Ref H33077/ invoice attached

Please confirm receipt.
Prompt payment is greatly appreciated

Regards,
Julian Nilsen
Sapsan LLC
201‐438‐7322




                                                         1

                                                                               SAP 000915
                   Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 22 of 23



                                                             ALBATRANSINC.                                                              Tel:718*9174795
                                                                      STREET
                                                           149-'10183RD                                                                 Fax:718417-6747
                                                          JAMAICA,NY 11413US


                                                        DELIVERYORDER
Pa!tner     Key 1: A B T C 1 S 6 0 2 B 0 5
Parttrer    I(ey 2: EGLVI-4L588631227
                                                                                                       DIE                   I
           II,APAK INC                                                                         01/04/201?                    |            0111761
           ].05 PHEASANT RUN RD
                                                                                                             BELOW
                                                                                                     DESCRIBED
                                                                                        THEMERCHANDISE
           $tgw?owN, PA 18940 US
                                                                                                    ANDFORWARDED
                                                                                        WILLBEENTERED           AS
                                                                                        FOLLOWS:
                                                                                                                             FROT/IptNT OF' ORIGINAIRFORT

             EVER LAUREL-0258                               MAHERTEFII B],DG 2180 CD€                                  HSINKANG; XINGANG'                        C
                                                                                        LOCTLD&IVER'   OR Tf,AISFEN SV(DEUVEFY OFOEN IS51EDTO}
           B'LORAIAIS NO.
 EGLV 14168863L22'l
                                                                ABTCl"S602B05                                0 1 1 L 76 1 - ?                            7
                                                                                                                                                    r1330?

 TLAPAK INC
 105 PHEASANTRUN RD
 NEWTOWN, PA 18940 US
 Contact: STTAINE215 579 2900




                                                                                                                                         10598 IJB
                     MACHINE
                     I.T. Nunber: ----
                      r ssuER/ltAsrEn-r           ssuER/Ro0sE
                      EGI.V    14158863122? SDBD A8TC1S602g05
                      ContaiDerr  typef Quantity,  Seal, I{eight
                                     22G0, L2 CTN, EMCtsG,I57?5' 480? KGS
                      Fd+Fs-zzor, vs-2765, ug27ce
                      **r'  please note there can be different            free tjme tariffs     with the
                      steamshlp l.lne versus the terfidnal,           and charges can be payable to
                      both parties     separately.          Tfuckers are responsj-bfe to chesk avai
                      l_ability    of eontainero      and free   tlme wlth aLl parties      direetly,   aa
                      d Albatrans     wiII not be responsiJrle for any discrepancles             with car
                      rier/terruinal     \.tebsibes .       If any doubt, please check wlth Albatr
                      ans to confirm last free day.                Albatrans   wlII not be responsible
                        for   any line   or terml-nal   demu!rage.***



                       Please   schedule   delivery     appointment         with   reseiver'




                                                         PB€PA]DICOI.IECT
                                                                                                             Receivedin GoodOrder
                                                          CO],IECT
                                                                                                             By:
                                                                                                             L$ilLnY. NCUTDIIb}E6UC6I{CEl$         lllllTEDTOTtEsUM   aF
                                                                                                             $5OJ0 PEI SHlPtSilt, l,lt{LEd8 A GFEATERVALUATpN S}t lr FE
                                                                                                             PAIOFORORAGREEOTOEEPATD           INIiRIIIIIC  PRIORTO AHPPIHG,

                                                                                                                    CLERITDELIVER
                                                                                                             DELIVERY
                                                                                                             TOCARRIERST{OWNABOVE
                                                                     GIG:IIAT                                                                     SAP 000916
Case 1:18-cv-00121-PKC Document 63-1 Filed 03/22/19 Page 23 of 23




SAPSAN,LLC
Member of ExpressTransporter Group
                Invoice:#   NL272

                                 LOAD
                                                            '   '   '   '   '   l


59 KossuthSt

WallingtonNf 07057              DATEOF L/10/2017
                                DELIVER

Phone:20'l'-438-7322
Fax20L-438-7655


Bill To:
Albatrans Inc
t49-L0183rd St

lamaica,NY 11413


                                                                        600.00
    # DRYU2446611




                                                                        600.00


                 THANKYOUFORYOURBUSINESS!



                                                                                SAP 000917
